Citation Nr: 0027889	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral varicose veins from June 3, 1991 to January 11, 
1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
right leg varicose veins from January 12, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
left leg varicose veins from January 12, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal arose from a January 1992 rating decision of the 
New Orleans Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  The veteran testified at a personal 
hearing in July 1992; the hearing officer confirmed and 
continued the denial of the benefit sought by decision issued 
in April 1993.  This denial was also confirmed and continued 
by a rating action issued in March 1994.  The Board of 
Veterans' Appeals (Board) remanded this case for 
consideration of additional evidence in December 1996.  
Following attempted compliance, this case was returned to the 
Board.  In May 1997, the case was again remanded by the Board 
for the consideration of additional evidence.  A third remand 
was issued by the Board in December 1998.  In November 1999, 
a rating action was issued which confirmed the 10 percent 
evaluation assigned to the bilateral varicose veins prior to 
January 12, 1998, and which assigned each leg a separate 10 
percent disability evaluation, effective January 12, 1998.


FINDINGS OF FACT

1.  From June 3, 1991 to January 11, 1998, the veteran's 
bilateral varicose veins were manifested by moderate 
varicosities, with complaints of pain and cramping.

2.  The rating criteria used to evaluate vascular disorders 
were amended effective January 12, 1998; neither version is 
more favorable and the veteran will therefore be evaluated 
under both rating criteria following this date.

3.  From January 12, 1998, the veteran's right leg varicose 
veins were no more than moderate in nature, with evidence of 
fatigue after prolonged walking.

4.  From January 12, 1998, the veteran's left leg varicose 
veins were no more than moderate in nature, with evidence of 
fatigue after prolonged walking.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral varicose veins from June 3, 1991 to January 11, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 
7120 (1997).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOGCPREC 3-2000 (April 10, 2000).

3.  The criteria for an evaluation in excess of 10 percent 
from January 12, 1998 for the right leg varicose veins have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 7120 (1997 
& 1999).

4.  The criteria for an evaluation in excess of 10 percent 
from January 12, 1998 for the left leg varicose veins have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 7120 (1997 
& 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria pertaining to vascular disorders were 
amended effective January 12, 1998.  According to VAOGCPREC 
3-2000 (April 10, 2000), the Board is to apply the criteria 
in effect prior to the amendment for any period prior to the 
effective date of the regulatory change.  For the period 
after the effective date of the regulatory change, the Board 
is to apply whichever criteria is found to be more favorable 
to the appellant.  Therefore, in this case, the old criteria 
will be used to evaluate the veteran's varicose veins prior 
to January 12, 1998, and both criteria will be relied on for 
the period after January 12, 1998, as neither is more 
favorable to the appellant.

According to the rating criteria in effect prior to January 
12, 1998, a 10 percent evaluation was warranted for moderate 
bilateral or unilateral varicose veins with varicosities of 
the superficial veins below the knees, with symptoms of pain 
or cramping on exertion.  A 30 percent evaluation required 
moderately severe bilateral varicose veins, involving the 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation.  A 20 percent 
evaluation was warranted for unilateral moderately severe 
varicose veins.  38 C.F.R. Part 4, Code 7120 (1997).

According to the rating criteria in effect after January 12, 
1998, a 10 percent evaluation for varicose veins is warranted 
when there is intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. Part 4, Code 7120 (1999).  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to 
evaluated separately.  The evaluations for each are to be 
combined pursuant to 38 C.F.R. § 4.25, using the bilateral 
factor, if appropriate.  See Note, 38 C.F.R. Part 4, Code 
7120 (1999).

The evidence of record included a February 1991 VA hospital 
report, during which the veteran complained of lower right 
extremity pain.  He stated that he had right calf and leg 
pain, as well as swelling and difficulty walking.  The 
physical examination found no cyanosis, clubbing or edema.  
The Homan's sign on the right was positive and the right calf 
was 1 to 2 cm larger than the left.  He was treated with 
Heparin.  A Nucleotide venogram showed no evidence of deep 
venous thrombosis in the right lower extremity.  A vascular 
consultation noted superficial insufficiency, right greater 
than the left.

The veteran testified at a personal hearing in July 1992.  He 
said that he had problems getting around and could only walk 
a block or so before resting.  He noted that his legs would 
give out, would cramp and would tire easily.  He also 
complained of swelling and a "pins and needles" sensation.  
He commented that elevating the extremities would provide 
relief of his symptoms.  Finally, he noted that he would get 
ulcers and sores at the bottom of the ankles.

VA examined the veteran in September 1992.  This noted 
superficial varicosities over the right leg with a small area 
of skin breakdown.  VA outpatient treatment records developed 
between July 1991 and November 1992, as well as an October 
1991 VA hospital report, showed complaints of cramping and 
pain in the legs after walking one to two blocks.  He also 
noted occasional claudication after 3 blocks.  He commented 
that his pain was worse on the left.  A March 24, 1992 
Doppler study showed no evidence of peripheral vascular 
occlusive disease.  On November 30, 1992, he reported muscle 
pain when ambulating.

The veteran was re-examined by VA in October 1995.  There 
were small dilated veins over the medial thigh and the medial 
leg.  The Trendelenburg and Tourniquet tests were positive.  
There was some pigmented skin over the medial malleolus.  The 
lesser saphenous vein was incompetent, but there was no 
evidence of involvement of the long saphenous veins.

VA examined the veteran in September 1998.  He complained 
that his legs would give out on him and that he had 
claudication.  After walking two to three blocks, his legs 
would get so weak that he would fall.  The objective 
examination noted bilateral varicose veins. Most severe on 
the right leg, extending on both sides from the ankles to the 
groin.  Arterially, both the dorsalis pedis and the posterior 
tibial arteries were palpable and of adequate consistency.  
There was no evidence of venous stasis or varicose ulcers.

Another VA examination conducted in November 1999 noted well 
healed incisions from vein stripping with only minimal edema, 
adequately dressed with a compression garment of minimal 
compression tension.  An April 1999 lower extremity venous 
duplex evaluation showed no evidence of deep venous 
thrombosis.  The examiner commented that varicose veins can 
be exacerbated by prolonged standing.  It was then stated 
that this condition is predominantly an inherited 
predisposition and as such in this particular patient does 
not represent any form of disability.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the bilateral 
varicose veins prior to January 12, 1998 is not warranted.  
The objective evidence of record, which included the reports 
of VA examinations conducted in September 1992 and October 
1995, did not demonstrate that the veteran's bilateral 
varicose veins were moderately severe in nature.  For 
example, there was no evidence of involvement of the long 
saphenous veins.  Therefore, it is found that the 10 percent 
evaluation assigned at that time was adequate to compensate 
him for his complaints of leg pain and cramping on exertion.

It is also found that an evaluation in excess of 10 percent 
from January 12, 1998 is not justified under either the old 
or the new rating criteria.  The VA examinations performed in 
September 1998 and November 1999 do not show that his 
varicose veins were moderately severe in degree.  Again, 
there was no indication of involvement of the long saphenous 
veins.  There was also no suggestion that his varicosities 
were 1 to 2 cm in diameter.  Thus, an evaluation in excess of 
10 under the older criteria is not warranted.  Nor is an 
increased evaluation warranted for the right and left leg 
varicose veins under the new rating criteria.  There is no 
objective evidence that the veteran suffers from persistent 
edema in either leg which is incompletely relieved by 
elevation of the extremities.  In fact, the November 1999 VA 
examination noted only minimal edema which was adequately 
dressed with an external compression garment of only minimal 
compression tension.  While the examiner indicated that 
prolonged standing could exacerbate the condition, there was 
no suggestion made by the examiner that the veteran's 
underlying condition had increased in severity.

Therefore, it is concluded that the preponderance of the 
evidence is against a finding of entitlement to a schedular 
evaluation in excess of 10 percent for the bilateral varicose 
veins prior to January 12, 1998, as well as against the 
claims for schedular evaluations in excess of 10 percent for 
the right and left leg varicose veins after January 12, 1998.

The RO declined referral of the appellant's claim seeking 
increased ratings for the service-connected varicose veins on 
an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) when it last adjudicated the case in November 1999.  
The Board agrees as it does not appear from a review of the 
medical evidence that referral for consideration of an 
extraschedular evaluation is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had a full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's varicose veins warrant 
entitlement to increased compensation for the levels 
presently assigned under the schedular criteria and hence, it 
does not appear that he had "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for his varicose veins.  It has also not been 
shown by the objective evidence of record that the veteran's 
varicose veins have caused "marked interference" with 
employment.  In fact, the VA examiner at the time of the 
November 1999 examination indicated that the veteran's 
varicose veins did not represent any form of disability.  
Hence, in the absence of any evidence which reflects that his 
varicose veins are exceptional or unusual such that the 
regular schedular criteria are inadequate to rate them, 
referral under 38 C.F.R. § 3.321(b)(1) for extraschedular 
consideration for the varicose veins is not in order.


ORDER

An evaluation in excess of 10 percent for the service-
connected bilateral varicose veins from June 3, 1991 to 
January 11, 1998 is denied.

An evaluation in excess of 10 percent for the service-
connected right leg varicose veins from January 12, 1998 is 
denied.

An evaluation in excess of 10 percent for the service-
connected left leg varicose veins from January 12, 1998 is 
denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

